Title: To Thomas Jefferson from Henry Dearborn, 1 September 1801
From: Dearborn, Henry
To: Jefferson, Thomas


Sir
Pittston Septemr. 1t. 1801
I was last evening honour’d with your letter of the 14th. ulto. with the enclosed papers relative to Mr. Quarrier, &c.
There has undoubtedly been very improper management at Newport. on my way home I visited & examined the public works at that place & shall call there on my return, and make some further enquiries.
In a former letter I took the liberty of mentioning the unhappy situation of one of my daughters. she has in a great measure recovered her reason, but not perfectly, I doubt whether I shall be able to leave home sooner than the twenty fourth or fifth, inst. Mrs. Dearborn with our son & one daughter will accompany me.  Mr. Benja. Jarvis has been induced (by a liberal offer from Genl Lincoln) to decline the appointment of Collector at Penobscut.—A Mr. Josiah Hook, a Gentleman of education & unblemished charactor, and who lives on Penobscut river at a place called Orrington is perhaps the most suitable charractor to fill that office that will be found in that quarter, he is a sound Republican & in all respects well suited to the office, he is under thirty years of age, has a family, & would like the appointment. I have mentioned him to Mr. Gallatin.—Mr John Lee’s removal is generally popular, & his brother Silas Lee, is highly pleased with his appointment as District Attorney and promises to do well.
with sentiments of respectfull esteem I am Sir Your Obedt. Huml. Servt.
Henry Dearborn
